Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 1 of 40




                EXHIBIT A
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 2 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 3 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 4 of 40




                EXHIBIT B
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 5 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 6 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 7 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 8 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 9 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 10 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 11 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 12 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 13 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 14 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 15 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 16 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 17 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 18 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 19 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 20 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 21 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 22 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 23 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 24 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 25 of 40




                EXHIBIT C
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 26 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 27 of 40




                EXHIBIT D
      Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 28 of 40



                      COMMONWEALTH OF MASSACHUSETTS

BRISTOL, SS                                      SUPERIOR COURT DEPARTMENT


SHANNON MONTIGNY,

                    Plaintiff,

v.                                             Civil Action No. 2073-cv-00368

SOUTHCOAST HEALTH SYSTEM, INC.,
KEITH HOVAN, AND WADE
BROUGHMAN,

                    Defendants.


                                 NOTICE OF APPEARANCE

      In the above-captioned matter, please enter the appearance of Diane M. Saunders of the

law firm Ogletree, Deakins, Nash, Smoak & Stewart, P.C. on behalf of Defendants Southcoast

Health System, Inc., Keith Hovan and Wade Broughman.
       Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 29 of 40




                                               Respectfully submitted,

                                               SOUTHCOAST HEALTH SYSTEM, INC.,
                                               KEITH HOVAN and WADE BROUGHMAN,

                                               By their attorneys,


                                               ____________________________________
                                               Diane M Saunders, Esq. (BBO# 562872)
                                               Alexandra E. Shaw (BBO# 694534)
                                               OGLETREE, DEAKINS, NASH, SMOAK &
                                               STEWART, P.C.
                                               One Boston Place, Suite 3500
                                               Boston, MA 02108
                                               Tel: 617-994-5700
                                               Fax: 617-994-5701
                                               diane.saunders@ogletreedeakins.com
                                               alexandra.shaw@ogletreedeakins.com


Dated: July 20, 2020

                                CERTIFICATE OF SERVICE

        I hereby certify that on July 20, 2020, I served the within document by emailing a copy of
the same as follows to counsel for Plaintiff, who has consented in writing to service of motions
via electronic means as provided by Mass. Super. Ct. R. Rule 9A(b)(1)(iii):

               Chip Muller, Esq.
               Muller Law, LLC
               47 Wood Avenue
               Barrington, RI 02806
               chip@mullerlaw.com




                                                     Diane M. Saunders


                                                                                          43546468.1




                                                2
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 30 of 40




                EXHIBIT E
      Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 31 of 40



                      COMMONWEALTH OF MASSACHUSETTS

BRISTOL, SS                                      SUPERIOR COURT DEPARTMENT


SHANNON MONTIGNY,

                    Plaintiff,

v.                                             Civil Action No. 2073-cv-00368

SOUTHCOAST HEALTH SYSTEM, INC.,
KEITH HOVAN, AND WADE
BROUGHMAN,

                    Defendants.


                                 NOTICE OF APPEARANCE

      In the above-captioned matter, please enter the appearance of Alexandra E. Shaw of the

law firm Ogletree, Deakins, Nash, Smoak & Stewart, P.C. on behalf of Defendants Southcoast

Health System, Inc., Keith Hovan and Wade Broughman.
       Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 32 of 40



                                               Respectfully submitted,

                                               SOUTHCOAST HEALTH SYSTEM, INC.,
                                               KEITH HOVAN and WADE BROUGHMAN,

                                               By their attorneys,


                                              _____/s/ Alexandra E. Shaw________________
                                              Diane M Saunders, Esq. (BBO# 562872)
                                              Alexandra E. Shaw (BBO# 694534)
                                              OGLETREE, DEAKINS, NASH, SMOAK &
                                              STEWART, P.C.
                                              One Boston Place, Suite 3500
                                              Boston, MA 02108
                                              Tel: 617-994-5700
                                              Fax: 617-994-5701
                                              diane.saunders@ogletreedeakins.com
                                              alexandra.shaw@ogletreedeakins.com

Dated: July 20, 2020
                                CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2020, I served the within document by emailing a copy of
the same as follows to counsel for Plaintiff:

               Chip Muller, Esq.
               Muller Law, LLC
               47 Wood Avenue
               Barrington, RI 02806
               chip@mullerlaw.com


                                                    /s/ Alexandra E. Shaw________________
                                                    Alexandra E. Shaw




                                                                                         43546414.1




                                                2
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 33 of 40




                 EXHIBIT F
       Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 34 of 40



                         COMMONWEALTH OF MASSACHUSETTS

BRISTOL, SS                                          SUPERIOR COURT DEPARTMENT


SHANNON MONTIGNY,

                       Plaintiff,

v.                                                  Civil Action No. 2073-cv-00368


SOUTHCOAST HEALTH SYSTEM, INC.,
KEITH HOVAN, AND WADE
BROUGHMAN,

                       Defendants.


                       DEFENDANTS’ ASSENTED-TO MOTION TO
                      EXTEND TIME TO RESPOND TO COMPLAINT

       Defendants Southcoast Health System, Inc., Keith Hovan, and Wade Broughman

(“Defendants”), by and through their undersigned counsel, hereby move this Court for an order

granting Defendants an extension of time from July 20, 2020 up to and including August 14,

2020 to answer, move or otherwise respond to Shannon Montigny’s (“Plaintiff”) Complaint.

This extension is necessary to allow the undersigned counsel additional time to investigate the

allegations in the Complaint and prepare responsive pleadings.

       Counsel for Plaintiff has given his consent to this request. Neither the Plaintiff nor the

Court will be prejudiced by this extension of time, and this is Defendants’ first such request. In

making this request, Defendants do not waive any defenses they may have based on jurisdiction,

service of process, or any other basis.

       WHEREFORE, Defendants respectfully request that the Court allow Defendants up to

and including August 14, 2020 to answer, move or otherwise respond to Plaintiff’s Complaint.
       Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 35 of 40



                                               Respectfully submitted,

                                               SOUTHCOAST HEALTH SYSTEM, INC.,
                                               KEITH HOVAN and WADE BROUGHMAN,

                                               By their attorneys,


                                               ____________________________________
                                               Diane M Saunders, Esq. (BBO# 562872)
                                               Alexandra E. Shaw (BBO# 694534)
                                               OGLETREE, DEAKINS, NASH, SMOAK &
                                               STEWART, P.C.
                                               One Boston Place, Suite 3500
                                               Boston, MA 02108
                                               Tel: 617-994-5700
                                               Fax: 617-994-5701
                                               diane.saunders@ogletreedeakins.com
                                               alexandra.shaw@ogletreedeakins.com


Dated: July 20, 2020

                                CERTIFICATE OF SERVICE

        I hereby certify that on July 20, 2020, I served the within document by emailing a copy of
the same as follows to counsel for Plaintiff, who has consented in writing to service of motions
via electronic means as provided by Mass. Super. Ct. R. Rule 9A(b)(1)(iii):

               Chip Muller, Esq.
               Muller Law, LLC
               47 Wood Avenue
               Barrington, RI 02806
               chip@mullerlaw.com




                                                     Diane M. Saunders



                                                                                          43518404.1




                                                2
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 36 of 40




                EXHIBIT G
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 37 of 40
Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 38 of 40




                EXHIBIT H
       Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 39 of 40



                          COMMONWEALTH OF MASSACHUSETTS

BRISTOL, SS                                            SUPERIOR COURT DEPARTMENT


SHANNON MONTIGNY,

                        Plaintiff,

v.                                                    Civil Action No. 2073-cv-00368

SOUTHCOAST HEALTH SYSTEM, INC.,
KEITH HOVAN, AND WADE
BROUGHMAN,

                        Defendants.



DEFENDANTS’ NOTICE TO STATE COURT OF FILING OF NOTICE OF REMOVAL

       Please take notice that Defendants Southcoast Health System, Inc., Keith Hovan and

Wade Broughman (“Defendants”) have, on July 29, 2020, filed a Notice of Removal of this

action in the office of the Clerk of the United States District Court for the District of

Massachusetts. A copy of the Notice of Removal is attached hereto as Tab 1.

       Please take further notice that, pursuant to 28 U.S.C. § 1446(d), the filing of said Notice

of Removal in the United States District Court together with the filing of a copy of that Notice of

Removal with the Clerk of this Court, effects removal of this action to the United States District

Court, and this Court may proceed no further unless and until the case is remanded.
       Case 1:20-cv-11429-NMG Document 1-3 Filed 07/29/20 Page 40 of 40



                                            Respectfully submitted,

                                            DEFENDANTS SOUTHCOAST HEALTH
                                            SYSTEM, INC., KEITH HOVAN, and WADE
                                            BROUGHMAN,

                                            By their attorneys,




                                            Diane M. Saunders, BBO #562872
                                            Alexandra E. Shaw, BBO #694534
                                            OGLETREE, DEAKINS, NASH, SMOAK
                                             & STEWART, P.C.
                                            One Boston Place, Suite 3500
                                            Boston, MA 02108
                                            Tel. (617) 994-5700
                                            Fax (617) 994-5701
                                            diane.saunders@ogletree.com
                                            alexandra.shaw@ogletree.com


Dated: July 29, 2020



                               CERTIFICATE OF SERVICE

        I hereby certify that on July 29, 2020, a true copy of the above document was served via
electronic mail upon counsel of record in this matter.

                                   Chip Muller
                                   Muller Law, LLC.
                                   147 Wood Avenue
                                   Barrington, RI 02806
                                   chip@mullerlaw.com




                                            Diane M. Saunders, BBO #562872


                                                                                       43579000.1




                                               2
